17-2912-cv
JP Morgan Chase Bank, N.A. v. Caires

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
22nd day of May, two thousand nineteen.

Present:
            DEBRA ANN LIVINGSTON,
            SUSAN L. CARNEY,
                  Circuit Judges,
            RICHARD M. BERMAN,
                  District Judge.*
_____________________________________

JP MORGAN CHASE BANK, N.A.,

                        Plaintiff-Appellee,

                v.                                                    17-2912-cv

RICHARD CAIRES,

                  Defendant-Appellant.
_____________________________________

For Defendant-Appellant:                      BRENT S. TANTILLO,          Tantillo    Law,    PLLC,
                                              Washington, DC.

For Plaintiff-Appellee:                       BRIAN D. RICH, (Logan A. Carducci, on the brief),
                                              Halloran & Sage LLP, Hartford, CT.

*
   Judge Richard M. Berman, of the United States District Court for the Southern District of New York,
sitting by designation.


                                                   1
       Appeal from a judgment of the United States District Court for the District of

Connecticut (Hall, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the petition for review of the judgment of the district court is DISMISSED.

       Defendant-Appellant Richard Caires (“Caires”) appeals from an order of the United

States District Court for the District of Connecticut, dated September 6, 2017, remanding his

case to Connecticut state court for lack of subject matter jurisdiction. See A10 (Order Re;

Remand to State Court).      We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       28 U.S.C. § 1447(d) provides that “[a]n order remanding a case to the State court from

which it was removed is not reviewable on appeal or otherwise,” except for when it was removed

pursuant to several other statutory sections not relevant here.1    However, “§ 1447(d) must be

read in pari materia with § 1447(c), so that only remands based on grounds specified in

§ 1447(c) are immune from review under § 1447(d).” Quackenbush v. Allstate Ins. Co., 517

U.S. 706, 711–12 (1996) (internal quotation marks omitted).        Section 1447(c) provides that a

motion for remand based on non-jurisdictional, procedural defects must be made within thirty

days after the notice of removal is filed, but allows for remand based on a lack of subject matter

jurisdiction at any time.   See 28 U.S.C. § 1447(c).   “Thus, as long as a district court’s remand

is based on a timely raised defect other than subject matter jurisdiction or on lack of

subject-matter jurisdiction whenever made—the grounds for remand recognized by § 1447(c)—a


1
  One such section, 28 U.S.C. § 1443, provides for removal of civil rights cases. As the district
court rightly observed, however, “Caires has offered no support for [his] condemnations” of the
state court and thus that section cannot provide support for review of the remand order in this
case. See A14.

                                                 2
court of appeals lacks jurisdiction to entertain an appeal of the remand order under § 1447(d).”

Shapiro v. Logistec USA, Inc., 412 F.3d 307, 310 (2d Cir. 2005) (internal quotation marks and

brackets omitted).

       Caires seemingly argues that because the district court remanded his case more than

thirty days after he filed a notice of removal, and purported to do so sua sponte, not only is this

Court’s review not barred by § 1447(d), but we also must reverse the district court’s remand

order as beyond the scope of its powers.     He points to Mitskovski v. Buffalo & Fort Erie Public

Bridge Auth., 435 F.3d 127 (2d Cir. 2006), where a panel of this Court held that a remand order

issued more than thirty days after the notice of removal based “on a ground identified by the

Court on its own motion” was both reviewable on appeal and erroneous. Id. at 129.

       We disagree. First, the district court purported to base its remand on a lack of subject

matter jurisdiction. See A11.      Defendant-Appellee JP Morgan Chase Bank, N.A. (“JPMC”)

admits in its brief to this Court that diversity jurisdiction exists between the parties; however, the

Supreme Court has concluded that that “whether erroneous or not[,] . . . [i]f a trial judge purports

to remand a case on the ground that it was removed ‘improvidently and without jurisdiction,’ his

order is not subject to challenge in the court of appeals by appeal, by mandamus, or otherwise.”

Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 343 (1976), abrogated for other reasons

by Quackenbush, 517 U.S. at 714–15.

       Second, even if we were to “conclude that the basis for the remand was not . . . [lack of

subject matter jurisdiction] even though the district court made statements that seem to suggest

otherwise,” Shapiro, 412 F.3d at 311, we would still find the district court’s remand order

unreviewable based on the other two reasons it cited—law of the case doctrine and untimeliness.

Although these are both undoubtedly procedural grounds and thus fall within § 1447(c)’s 30-day


                                                  3
limit, see 28 U.S.C. § 1447(c), we conclude that requirement was satisfied. The district court

asked Caires to show cause why his case should not be remanded to the district court one day

after his notice of removal was filed.   And JPMC filed its “response” to the district court’s order

the same day, requesting “a formal order enter” to remand the case to Connecticut Superior

Court, and citing both law of the case and timeliness. See Supp. App’x at 168–69. Although

the remand was not effectuated until more than thirty days after the notice of removal, that was

due only to the granting of several extensions requested by Caires, and not to any forfeiture on

the part of JPMC.    Given these actions, we cannot conclude that either defect “was waived by

the failure of [JPMC], or the court sua sponte, to raise the matter within 30 days of removal.”

Hamilton v. Aetna Life & Cas. Co., 5 F.3d 642, 644 (2d Cir. 1993) (emphasis added).       Thus, for

these reasons as well the district court’s order is unreviewable.

       We have considered Caires’s remaining arguments and find them to be without merit.

Accordingly, we DISMISS the petition for review of the judgment of the district court.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  4